Title: To James Madison from Samuel Pleasants Jr., Ca. 18 February 1806 (Abstract)
From: Pleasants, Samuel Jr.
To: Madison, James


                    § From Samuel Pleasants Jr. Ca. 18 February 1806. Sends his account against the State Department for $97.50 for 1804 and 1805 for printing in the Virginia Argus “notification respecting Mediterranean passports,” “Amendments to the Constitution, with Law of Congress annexed,” laws passed at the second session of the Eighth Congress, notice to claimants under the seventh article of the Jay Treaty, and a list of seamen detained on board British men of war, with his note: “The Secretary of State will please to cause the amount due for the above services, to be paid to Mr Samuel H. Smith.”
                